Title: Barclay’s Independent Negotiation: Three Documents, [after 12 December 1774 and before 16 February 1774, 1775]
From: Barclay, David Junior
To: 


In mid-February, 1775, after a conference with Lord Hyde, Barclay said that he was “now fully possess’d of what would do in this Business.” He thereupon drew up a list of points that he thought both sides had conceded, plus some proposals of his own. According to Franklin’s account this plan (below, under February 16) was the first and only instance where his friend took the initiative in offering terms. But in fact Barclay had for some time been exploring on his own, to see whether Franklin’s “Hints” could be brought into line with what the government might accept. The three documents that follow are the fragmentary record of his exploration. He later claimed that the first one, his emendation of the “Hints,” was the groundwork of the whole subsequent negotiation.
As early as December 12, when he forwarded to Lord Hyde the “Hints” that he had received from Franklin, Barclay apparently said in a covering letter that he thought they demanded too much. Hyde agreed, and suggested that modification was in order. At some point thereafter Barclay set his hand to revision, of which we believe that his February plan was only the final stage. What the earlier stages were cannot be established with confidence, and cannot be dated at all. But internal evidence suggests to us that he first revised the “Hints” after he objected in December to their severity (I), that he then received written comments on the revision (II), and that in response he revised a second time (III). If this chronology is correct, his February plan was no isolated effort, but the culminating one. His earlier labors he never revealed to Franklin, according to the latter’s account; and his reason can only be conjectured. If he anticipated finding terms that would interest Whitehall, and then persuading his friend to accept them, he was hoping against hope.
The first document may seem to repeat the gist of Franklin’s “Hints,” but in fact cuts the heart out of them. Barclay adds a clause to what had been Article 6 and becomes Article 7, and renumbers and sometimes reorders subsequent articles; these changes are trivial. What is significant is his omitting four of Franklin’s demands: that tea duties already collected be turned over to the provincial treasuries, that erection of a royal fortress require consent of the provincial legislature, that statutes defining Admiralty jurisdiction in America be re-enacted there, and that Parliament renounce its right to legislate on internal colonial affairs. Barclay may have thought of the first three demands as peripheral; could he have thought the same of the fourth, which was at the center of the whole controversy? In any case his doctored version of the “Hints” went to Lord Hyde, who added manuscript comments; that copy was then recopied in Dartmouth’s office, with slight changes in numbering, and answers were compiled. We incorporate the comments and answers in our annotation of the document. Whether Barclay ever saw them is not known; he certainly did not discuss them, according to Franklin’s account, with his fellow negotiators.
  The second document, “Remarks,” is an enigma. It is a copy in Barclay’s hand of responses to the articles by number; most were addressed to his version but some to Franklin’s, and a few to articles that are unidentifiable except by guesswork. The author obviously assumed that this numerical shorthand would be comprehensible. He wrote informally, at moments in the first person; and unless we misunderstand him what he said was startling. He was willing to make major concessions, perhaps even repeal of the Coercive Acts: the first eleven articles, with exceptions noted below, appear to have been to Barclay’s articles; if the twelfth was also, it conceded repeal. The other concessions are of a piece: to renounce the right of taxation and substitute requisitions, to accept most of Franklin’s other points, and apparently-for here the “Remarks” are ambiguously worded-to emasculate the Declaratory Act by limiting Parliament to the regulation of trade. These terms are tantamount to British surrender, and nothing like them has come to light in the course of the negotiations. They show that Barclay’s efforts met at some point, from some one who at least purported to speak with authority, a most encouraging reception.
The final document is, we believe, Barclay’s response to the “Remarks.” It contains nothing that is demonstrably at odds with them, and the fact that it provides for repeal of the Coercive Acts suggests that the “Remarks” did so as well. The concession that they make about the Declaratory Act is echoed in Barclay’s Article 14, which reasserts, though in the area of taxation alone, what had been dropped in amending the “Hints,” Franklin’s demand that Parliament abandon the right to legislate for the colonies. Any curtailment of that right was politically impossible, for the followers of Rockingham as well as of North would have balked. If Barclay did not recognize this, others must have enlightened him. His final plan, which he showed to Franklin on February 16, did not mention the Declaratory Act, and made even repeal of the Coercive Acts contingent on an elaborate set of petitions. The banker worked long and hard on his revisions, if our tissue of conjectures is valid, only to end with a plan that held no promise. Try as he might to be flexible, he could not negotiate between opposing principles.
 
    [After December 12, 1774, and before February 16, 1775]
   
  I.
Hints for a Conversation upon the Subject of Terms that may probably produce a durable Union between Great Britain and her Colonies.



1st.
The Tea distroyed to be paid for.


2d.
The Tea Duty Act to be repealed.


3d.
The Acts of Navigation to be all reenacted in the several Colonies.


4th.
A Naval Officer appointed by the Crown to reside in each Colony to see that these Acts are observed.


5th:
All the Acts restraining Manufactures in the Colonies to be reconsider’d.


6th.
All Dutys arising on the Acts for regulating Trade with the Colonies, to be for the public Use of the respective Colonies, and paid into their Treasuries.


7th.
The Collectors and Custom house Officers to be appointed by each Governor and not sent from England: The present Officers to be continued only during each Governor’s pleasure.


8th.
In Consideration of the Americans maintaining their own peace Establishment, and of the Monopoly Britain is to have of their Commerce, no Requisition to be made from them in time of Peace.


9th:
In time of War, on Requisition made by the King with consent of Parliament, every Colony shall raise money by some such Rule or Proportion as the following Vizt. If Britain on Account of the War pays as high as 3s. in the pound to its Land Tax, then the Colonies to add to their last general provincial Tax a Sum equal to [suppose ¼] thereoff; and if Britain on the same Account pays 4s. in the pound, then the Colonies to add to their said Tax a Sum equal to [suppose ½] thereoff which additional Tax is to be granted to the King and to be employed in raising and paying Men for Land or sea service furnishing Provisions Transports or such other purposes as the King shall require and direct; and tho no Colony may contribute less, each may add as much by Voluntary Grant as they shall think proper.


10th. 
No Troops to enter and quarter in any Colony, but with the Consent of its Legislature.


11th:
Castle William to be restored to the province of the Massachusets Bay.


12th:
The late Massachusets and Quebec Acts to be repeal’d and a free Government granted to Canada.



13th:
The Extention of the Act of Henry 8th. concerning Treason in the Colonies to be formally disclaimed by Parliament.


14th.
The American Admiralty Courts to be reduced to the same powers they have in England.


15th.
All Judges in the Kings Colony Governments to be appointed during Good behaviour, the Colonies fixing ample and equally durable salaries, Or if it is thought best the King should still continue to appoint during Pleasure, then the Colony Assemblies to grant Salaries during their pleasures as has always heretofore been the practice.


16th.
The Governors also to be supported by Voluntary Grants of the Assemblys as heretofore.


 
Notation: Hints.
 
II.
Remarks on Hints


1st:
Granted.


2d.
Granted.


3d.
This will never be granted: therefore the Colonies must enter into Compact, that the Acts of Navigation, which have been already passed in Great Britain and such other Acts as may hereafter pass for regulating Trade only, shall be binding on them and their heirs &c. And if the 6th. Article is obtained I see no Objection to No. 3 being yeilded.


4th.
Already so.


5th:
Some little Relaxation may perhaps be obtained, such as exporting, or perhaps only removing Hatts from one Colony to the other and that probably not to be obtained as it will be consider’d that it must affect British Manufactures. Qr. [Query] if ought to [be], insisted on.


6th.
If granted, will remove many difficulties about regulations of Trade, interfering with Ideas of Taxation.


7th.
Will not be easily obtained, as curtailing the power of the Crown and reducing the Minister’s Levy and consequently his Influence in Parliament.


8th.
Qr. [Query] as the Dignity of Great Britain must be preserved; Whether if No: 2. 11. 12. 13. 14 could be obtained, it may not be prudent for the Colonies to consent to raise annually on Requisition made by the King by consent of Parliament, a certain proportion (however small) of their last provincial Tax equal to [suppose thereoff] when Britain pays 3s. in the pound to its land Tax. This Concession will so much please the greatest part of the Nation, as to enduce them to yeild more substantial Benefits, in particular No. 6.


9th.
Granted.


10th:
Granted [Deleted: Not likely to be obtained, except quartering.]


11th:
Granted [Deleted: or to be paid for by Great Britain.]



12th.
Granted.


13.
Granted.


14th.
Acts relative to Admiraltry Courts to be reenacted in America. Will never be granted and indeed unnecessary if a Compact should be enter’d into.


15.
Granted.


16.
Granted.


17.
The Declaritory Act to be repealed, or explained so, as to be understood not to extend to Taxation but for Regulation of Trade which is to be paid into the Treasuries of the Colonies. By the above Plan those other Grievances hung up in the petition to the King will be (I conceive) removed and Harmony establish’d on a permanent foundation.


 
Notation: Notes D Barclay
 
III.


1st:
The Tea to be paid for.


2d.
The Tea Duty Act to be repealed.


3d:
The Colonies to enter into Compact that the Acts of Navigation which have already been passed in Great Britain and such other Acts as may hereafter be passed for the Regulation of Trade shall be binding.


4th.
All Duties arising on the Acts for regulating Trade with the Colonies to be for the public Use of the respective Colonies and paid into the Treasuries.


5th.
A Naval Officer appointed by the Crown to see that the Acts are duely observed.


6th.
As the Dignity of Parliament must be preserved Qr.[Query] Whether it may not be prudent for the Colonies to consent to raise Annually, on Requisition made by the King by Consent of Parliament a certain proportion (altho small) of their last provincial Tax equal to [suppose thereoff] when Britain pays 3s in the pound to its land Tax. This Concession will so much please the Major part of the Nation, that they may be enduced to yield more substantial Benefits.


[Deleted: 8th: No Troops to quarter]


8th.
Castle William to be restored to the province of the Machuset’s Bay [deleted: or to be paid for by Great Britain.]


9th.
Massachusets and Quebec Bills to be repealed.


10.
The Extention of the Acts Henry 8th. to be disclaimed by Parliament.


11.
The American Admiralty Courts reduced to the same powers they have in England.


12.
All Judges to be appointed during good behaviour with Salaries from Colonies or, if during pleasure, then Colonies to grant Salaries during their pleasure as heretofore.


13.
Govrs. to be supported by Voluntary Grants as heretofore.


14
Declaritory Acts to be repealed or explained so as not to extend to Taxation but for Regulation of Trade and as the Dutys raised thereon by No. 4 are to be paid into Treasuries of the Colonies will be safe.


Plan for / Conciliation
